DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Allowable Subject Matter
Claims 3, 6-11, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Considering Claim 6:  The prior art of record does not teach the claimed method for depolymerizing lignin, where the filtrate is reacted with carbon dioxide, then extracting the products of the reaction between the filtrate and carbon dioxide with an organic solvent.  The closest prior art is Peterson et al., discussed in the previous action.  Peterson et al. teaches that the filtrate comprising the caustic is sent to a caustic plant for recovery of the caustic (¶0381), but is completely silent towards the process for recovering the caustic in the plant.  The instant claims require specific steps that are not suggested in Peterson et al. or in the analogous art of record.  Claims 7-11 depend from claim 6.
Considering Claim 16:  The prior art of record does not teach the claimed method for depolymerizing lignin, where the filtrate is reacted with carbon dioxide, then extracting the products of the reaction between the filtrate and carbon dioxide with an organic solvent.  The closest prior art is Peterson et al., discussed in the previous action.  Peterson et al. teaches that the filtrate comprising the caustic is sent to a caustic plant for recovery of the caustic (¶0381), but is completely silent towards the process for recovering the caustic in the plant.  The instant claims require specific steps that are not suggested in Peterson et al. or in the analogous art of record.  Claims 17-20 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767